Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US 2008/0239446 A1).

Regarding claim 1, Jung et al discloses a MEMS device (Figs. 1-10) on a substrate (frame structure 11, para 35, line 5), comprising: 
a platform (the micromechanical functional structure 1, para 36, lines 11-14); 
an actuator assembly composed of a plurality of actuator elements (Fig. 1, 3a-d, 4a-d), the actuator assembly connected to the platform (3a-3d and 4a-4d are connected to platform 1, see Fig. 1); 
wherein actuation of the plurality of the actuator elements in the actuator assembly causes motion in the platform (para 38).

Regarding claim 3, the MEMS device of claim 1, wherein the plurality of actuator elements in the actuator element chain is arranged in a serpentine configuration (see Fig. 10, 3a-3h, 4a-4h, 30a-30d).

Regarding claim 4, the MEMS device of claim 1, wherein the plurality of actuator elements in the actuator element chain is arranged in a center contact configuration (see Fig. 10, 3a-3h, 4a-4h, 30a-30d are in a center contact configuration).

Regarding claim 5, the MEMS device of claim 1, further comprising: a micromirror bonded to the platform (see para 36, lines 11-16).

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staker et al (US 6,935,759 B1).

Regarding claim 1, Jung et al discloses a MEMS device (Fig. 2) on a substrate (54), comprising: 
a platform (12); 
an actuator assembly composed of a plurality of actuator elements (40, 42, 46, 48; column 5, lines 35-38), the actuator assembly connected to the platform (12); 
wherein actuation of the plurality of the actuator elements in the actuator assembly causes motion in the platform (column 6, lines 1-10).

Regarding claim 2, the MEMS device of claim 1, wherein each actuator element of the plurality of actuator elements has a first end (outer ends of 40, 42, 46, 28) and a second end (inner ends of 40, 42, 46, 48),
wherein the first end (outer end of 46) of a first actuator element (46) of the plurality of actuator elements is connected to the substrate  (54) and the second end (inner end of 48) of a last actuator element (48) of the plurality of actuator elements is connected to the platform (12), and 
wherein the first ends (outer end of 40, 42) of the remaining plurality of actuator elements (40, 42) are connected to the second ends (inner ends of 46, 48) of other actuator elements (46, 48) between the first (46) and last actuator elements (48) of the plurality of actuator elements to form a chain (see Fig. 2).

Regarding claim 3, the MEMS device of claim 1, wherein the plurality of actuator elements in the actuator element chain is arranged in a serpentine configuration (see Fig. 2, 40, 42, 46, 48).

Regarding claim 5, the MEMS device of claim 1, further comprising: a micromirror bonded to the platform (see column 5, lines 46-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/15/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872